February 18, 2009 Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, N.W. Washington, D.C.20549 Re:OneAmerica Funds, Inc. File No.33-30156 Form N-1A Post Effective Amendment No. 29 Dear Sir or Madam: In accordance with the EDGARrequirements,attached is a filing, in electronic format,of PostEffectiveAmendmentNo. 29 (FormN-1A) to theRegistration Statement for the OneAmerica Funds, Inc. (the "Fund"). This filing is made pursuant to Rule485(a)(1) under the Act for the purpose of revising the Registration Statement to comply with the new Form N-1A requirements. Please contact me at 317.285.1588 with any questions or comments. Very truly yours, /s/ Richard M. Ellery Richard M.
